TO BE PUBLISHED IN THE OFFICIAL REPORTS



                     OFFICE OF THE ATTORNEY GENERAL


                               State of California



                             JOHN K. VAN DE KAMP


                                Attorney General



                            _________________________

                                          :


                OPINION                   :                No. 85-903


                                          :


                    of                    :              JUNE 18, 1986
                                          :


        JOHN K. VAN DE KAMP               :


           Attorney General               :


                                          :


        RODNEY O. LILYQUIST               :


         Deputy Attorney General          :


                                          :



________________________________________________________________________


             THE HONORABLE J. E. SMITH, COMMISSIONER, DEPARTMENT
OF THE CALIFORNIA HIGHWAY PATROL, has requested an opinion on the
following question:

             Are the motor carrier records of the Department of the California Highway
Patrol exempt from disclosure to the general public?

                                   CONCLUSION

               The motor carrier records of the Department of the California Highway
Patrol are not exempt from disclosure to the general public.

                                     ANALYSIS

             The Department of the California Highway Patrol ("CHP") is developing a
statewide information system to monitor the safety performance of motor carriers

                                          1


                                                                               85-903


operating in California, with particular emphasis upon those who transport hazardous
materials and hazardous wastes.

               The following information is being gathered: (1) the carrier's name,
address, and telephone number; (2) the carrier's principal cargo—hazardous materials,
hazardous waste, explosives, CHP regulated load, general freight, permit load, less-than-
truckload or bulk; (3) the carrier's classification—private (transports only own property),
common (for hire by anyone), contract (transports under specific contract), or state or
local agency; (4) three emergency contact persons with day and night telephone numbers;
(5) operating authority listings assigned by the Interstate Commerce Commission or the
California Public Utilities Commission; (6) prorate registration and inter- national
registration plan information with assigned number and base state; (7) license and permit
information—number, type, and expiration date of CHP issued licenses held by the
carrier (hazardous materials transportation or inspection and maintenance station), history
of actions taken regarding these two licenses (suspension, probation, revocation), and
hazardous waste hauler registration number and expiration date; (8) an inventory of
vehicles used—power units, towed units, cargo tanks, hazardous waste vehicles and
containers; (9) the number of drivers employed and under contract; (10) the location of
terminals in California; (11) fleet miles operated for the past calendar year; (12) accident
involvement for the past three years—dates, times, and locations of accidents involving
the carrier's vehicles, number of persons killed or injured, and identification of the CHP
investigating officers; (13) citations issued to the carrier's drivers for the past three
years—dates, times, drivers' license numbers, Vehicle Code section cited, and
identification of the CHP investigating officers; (14) inspection dates and terminal safety
compliance ratings for the past three years; and (15) hazardous materials spill data—
dates, times, locations, product identifications, and number of persons killed or injured.

             The question presented for analysis is whether the information being
obtained by the CHP is exempt from disclosure to the general public. The CHP has
determined that such is not the case. We believe that the CHP's determination would be
upheld in court.

              Preliminarily, we note that the information is being gathered as part of the
responsibility of the CHP to monitor the carriers of hazardous materials. Vehicle Code
section 320001 requires the CHP to license and conduct an inspection program for motor
carriers transporting hazardous materials. The licensing program is initiated when a
motor carrier submits an application under subdivision (e) of section 2502:



   1
       All references to the Vehicle Code prior to footnote 3 are by section number only.

                                                  2

                                                                                            85-903


                "Each application shall be made upon a form furnished by the
         commissioner. It shall contain such information concerning the applicant's
         background and experience as the commissioner may prescribe, in addition
         to other information required by law."

Items of information (1), (2), (3), (4), (5), (6) and (7) are part of the license application
data obtained under the authority of section 2502.

              The inspection program involves "maintenance facilities, terminals, or other
public or private property to ascertain the quantity and kind of hazardous material and to
ensure compliance with the provisions of this code and regulations adopted pursuant to
this code." (§ 32001, subd. (a); see Cal. Admin. Code, tit. 13, § 1160 et seq.) Items of
information (1), (2), (5), (8), (9), (10), (11) and (14) are gathered as part of the inspection
program authorized by section 32001.

              The CHP also acts as the "statewide information, assistance and notification
coordinator for all hazardous substances spill incidents occurring on highways within the
State of California." (§ 2453; see 65 Ops.Cal.Atty.Gen. 32, 35 (1982).) Items of
information (4) and (15) particularly further this statutory function.

                 The Legislature has specifically directed the CHP to give "special
attention . . . to the negligent operators or repeat violators" in the hazardous materials
transportation program. (§ 32000.) Items of information (7), (12), (13), (14), and (15)
are gathered to meet this statutory directive.2

              Nothing in the statutory scheme for the licensing and monitoring of carriers
of hazardous materials prohibits the CHP from disclosing to the general public the
information being recorded; nothing in the scheme requires disclosure. Hence, we
necessarily look to other provisions of law in analyzing the disclosure issue.

                      I. THE CALIFORNIA PUBLIC RECORDS ACT

              The California Public Records Act (Gov. Code, §§ 6250-6265; "Act")3
requires state agencies to have their "public records" (§ 6252, subd. (d)) available for
public inspection (§ 6253) and for copying (§ 6256) unless a particular record is

   2
      The information being obtained and stored by the CHP involves the use of forms and the
internal management of the CHP while complying with legislative grants of authority and
mandates. (See Cook v. Craig (1976) 55 Cal.App.3d 773, 785- 786.)
   3
       All references hereafter to the Government Code are by section number only.

                                                3

                                                                                        85-903


"exempt" from disclosure (§ 6254) or the agency demonstrates that "the public interest
served by not making the record public clearly outweighs the public interest served by
disclosure of the record" (§ 6255). (See generally American Civil Liberties Union
Foundation v. Deukmejian (1982) 32 Cal.3d 440; Citizens for a Better Environment v.
Department of Food & Agriculture (1985) 171 Cal.App.3d 704; San Gabriel Tribune v.
Superior Court (1983) 143 Cal.App.3d 762; 68 Ops.Cal.Atty.Gen. 73 (1985).)

              The purpose of the statutory scheme is to provide "access to information
concerning the conduct of the people's business" while being "mindful of the right of
individuals to privacy." (§ 6250.) Although the Act contains provisions against
disclosure of certain records, such provisions are to be narrowly construed. (Citizens for
a Better Environment v. Department of Food and Agriculture, supra, 171 Cal.App.3d at
p. 711; South Coast Newspapers, Inc. v. City of Oceanside (1984) 160 Cal.App.3d 261,
270; San Gabriel Tribune v. Superior Court, supra, 143 Cal.App.3d at pp. 772-773; Cook
v. Craig, supra, 55 Cal.App.3d at p. 781; Black Panther Party v. Kehoe (1974) 42
Cal.App.3d 645, 653, fn. 7.)

              Records containing both exempt and nonexempt information must be
disclosed if a reasonable segregation may be made and the exempt portions deleted. (§
6257; see American Civil Liberties Union Foundation v. Deukmejian, supra, 32 Cal.3d at
p. 453; fn. 13; Citizens for a Better Environment v. Department of Food & Agriculture,
supra, 171 Cal.App.3d at pp. 717-718; South Coast Newspapers, Inc. v. City of
Oceanside, supra, 160 Cal.App.3d at p. 270; Braun v. City of Taft (1984) 154 Cal.App.3d
332, 344; Johnson v. Winter (1982) 127 Cal.App.3d 435, 440; Northern Cal. Police
Practices Project v. Craig (1979) 90 Cal.App.3d 116, 123-124.)4

             Significantly, "the Act imposes no limits upon who may seek information
or what he may do with it." (American Civil Liberties Union Foundation v. Deukmejian,
supra, 32 Cal.3d at p. 451; see San Gabriel Tribune v. Superior Court, supra, 143
Cal.App.3d at p. 780.) Moreover, disclosure of exempt material to any member of the
public waives any further claims of exemption. (§ 6254.5.)

                 When a public agency refuses to disclose information on the basis of
sections 6254 or 6255, the person seeking access may institute legal proceedings.
(§ 6258.) The court "shall order the public official to make the record public" if it "finds
that the . . . decision to refuse disclosure is not justified." (§ 6259.)



   4
     Since we are dealing with information in the CHP's computer files, we note that section
6256 states: "Computer data shall be provided in a form determined by the agency."

                                             4

                                                                                     85-903


              With this background in mind, we turn to the specific provisions of the Act
that arguably may prevent public disclosure of the carrier records.

              A.     Section 6254, subdivision (c)

              Subdivision (c) of section 6254 provides for an exemption from disclosure
for "[p]ersonnel, medical or similar files, the disclosure of which would constitute an
unwarranted invasion of privacy." It may be argued that a motor carrier has a privacy
interest, however minimal, in all of the data being gathered by the CHP concerning the
carrier.

               We first note that the carrier information is not being contained in what
may be characterized as "personnel" or "medical" files. (See American Civil Liberties
Union v. Deukmejian, supra, 32 Cal.3d at p. 447, fn. 5.) As for "similar files," Braun v.
City of Taft, supra, 154 Cal. App.3d at pp. 343-344, relied upon language in Sims v.
Central Intelligence Agency (D.C. Cir. 1980) 642 F.2d 562, 575, that the "similar files"
provision is limited to the protection of "'intimate details of personal and family life, not
business judgments and relationships.'" (See 68 Ops.Cal.Atty.Gen. 73, 76 (1985).

              In 62 Ops.Cal.Atty.Gen. 436, 439 (1979), we concluded that the State
Treasurer's records specifying the owners of state registered bonds were subject to
disclosure since they "reflect the actual conduct of the Treasurer's public business, while
personnel and medical files concern more private revelations collected for other than
what is normally viewed as 'recorded official action.'" (See also 63 Ops.Cal.Atty.Gen.
46, 48 (1980); 62 Ops.Cal.Atty.Gen. 595, 600 (1979); 53 Ops.Cal.Atty.Gen. 136, 145-
146 (1970).)

              Item (4) of the carrier information, the names and telephone numbers of the
three emergency contact persons, appears to be the most "intimate" and "private" of the
information being stored by the CHP. Yet the Court of Appeal said in Braun v. City of
Taft, supra, 154 Cal.App.3d at p. 345:

              "One's telephone number and address, although personal, are seldom
       secret. There is nothing to show that such information was not available
       through a city directory or telephone book."

Having expertise in dealing with an emergency involving hazardous materials is not an
embarrassing quality. It would not appear to be within one of the "sensitive areas of
personal information" requiring protection. (See Davies v. Superior Court (1984) 36
Cal.3d 291, 306 (conc. opn. of Bird, C.J.); Willis v. Superior Court (1980) 112


                                             5


                                                                                      85-903


Cal.App.3d 277, 297); 67 Ops.Cal.Atty.Gen. 415, 418 (1984); 64 Ops.Cal. Atty.Gen.
575, 582 (1981).)

             More importantly, transporting hazardous materials over the highways of
the state concerns the rights of the public, and being responsible for a highway
emergency cannot be shielded as the disclosure of "private and personal revelations."
(See 63 Ops.Cal.Atty.Gen. 46, 48 (1980); 62 Ops. Cal.Atty.Gen. 595, 600 (1979); 53
Ops.Cal.Atty.Gen. 136, 145-146 (1970).)

               We thus believe that a court would uphold the CHP's determination that
neither the names and telephone numbers of the three emergency contact persons nor any
of the other carrier information is exempt from disclosure under subdivision (c) of section
6254.

              B.      Section 6254, subdivision (f)

               Subdivision (f) of section 6254 provides an exemption from public
disclosure for "[r]ecords of complaints to, or investigations conducted by, or records of
intelligence information . . . of . . . any state or local police agency . . . ." Does any of the
CHP's carrier information come within the scope of subdivision (f), for example the
histories of actions taken regarding the carrier licenses (suspension, probation,
revocation), accident involvement for the past three years, citations issued to the carrier's
drivers for the past three years, terminal safety compliance ratings for the past three
years, and hazardous materials spill data?

             As previously discussed, all motor carriers transporting hazardous materials
over the public roads of California are subject to licensing and inspection by the CHP.
(Veh. Code, §§ 2502, 32000, 32000.5.) The CHP is required to monitor its enforcement
program in a detailed manner due to the possibly serious consequences of an accident
involving hazardous materials upon the public highways. (See Veh. Code, § 32000.)

              The records under consideration herein do not arise because of
"complaints" having been filed with the CHP. Nor can it be said that they are
"investigatory" in nature since they involve all carriers of hazardous materials without
regard to "concrete and definite enforcement prospects." (See American Civil Liberties
Union Foundation v. Deukmejian, supra, 32 Cal.3d at p. 449, fn. 10; South Coast
Newspapers, Inc. v. City of Oceanside, supra, 160 Cal.App.3d at pp. 267- 269; Younger
v. Berkeley City Council (1975) 45 Cal.App.3d 825, 833; Uribe v. Howie (1971) 19
Cal.App.3d 194, 212-213.) Moreover, the records are not "records of intelligence
information" inasmuch as they are not obtained in confidence with respect to specific


                                               6


                                                                                         85-903


criminal activity. (See American Civil Liberties Union Foundation v. Deukmejian,
supra, 32 Cal.3d at pp. 449-453.)5

       Finally, we note that subdivision (f) of section 6254 specifically provides:

               "Other provisions of this subdivision notwithstanding, state and local
       law enforcement agencies shall make public the following information,
       except to the extent that disclosure of a particular item of information
       would endanger the safety of a person involved in an investigation or would
       endanger the successful completion of the investigation or a related
       investigation: (1) The full name, current address, and occupation of every
       individual arrested by the agency, the individual's physical description
       including date of birth, color of eyes and hair, sex, height and weight, the
       time and date of arrest, the time and date of booking, the location of the
       arrest, the factual circumstances surrounding the arrest, the amount of bail
       set, the time and manner of release or the location where the individual is
       currently being held, and all charges the individual is being held upon,
       including any outstanding warrants from other jurisdictions and parole or
       probation holds. (2) The time, substance, and location of all complaints or
       requests for assistance received by the agency and the time and nature of
       the response thereto, including, to the extent the information regarding
       crimes alleged or committed or any other incident investigated is recorded,
       the time, date and location of occurrence, the time and date of the report,
       the name, age and current address of the victim, except that the address of
       the victim of any crime defined by Section 261, 264, 264.1, 273a, 273d,
       286, 288, 288a, or 289 of the Penal Code shall not be disclosed, the factual
       circumstances surrounding the crime or incident, and a general description
       of any injuries, property, or weapons involved."

             We thus conclude that the CHP would be upheld in court in finding that the
exemption of subdivision (f) of section 6254 is inapplicable to the motor carrier records
in question.

              C.     Section 6254, subdivision (k)

              Subdivision (k) of section 6254 provides an exemption from public
disclosure for "[r]ecords the disclosure of which is exempted or prohibited pursuant to

   5
      Of course to the extent the CHP is conducting an ongoing investigation with respect to
specific violations of law by a particular hazardous materials carrier, investigative records
relating thereto would be temporarily exempt from disclosure as specified in subdivision (f).

                                             7


                                                                                        85-903


provisions of federal or state law, including but not limited to provisions of the Evidence
Code relating to privilege." Are there any statutes outside the Act that would bar
disclosure of the records at issue?

              1.     Evidence Code section 1040

              Evidence Code section 1040 provides a privilege against disclosure of
"official information" where, among other things, "[d]isclosure of the information is
against the public interest because there is a necessity for preserving the confidentiality of
the information that outweighs the necessity for disclosure in the interest of justice."

               First we note that an agency may not change non- exempt records into
exempt records merely by assuring the source of the information that it will remain
confidential. (San Gabriel Tribune v. Superior Court, supra, 143 Cal.App. 3d at p. 776;
Johnson v. Winter, supra, 127 Cal.App.3d at p. 439.) Mere allegations of future possible
harm will not sustain the privilege; the government must demonstrate some plausible
justification for protecting the information. (Uribe v. Howie, supra, 19 Cal.App.3d at p.
210.) The issue is whether disclosure will impair the government's ability to obtain
similar information in the future. (See City and County of S.F. v. Superior Court (1951)
38 Cal.2d 156, 162- 163; Runyon v. Board etc. of Cal. (1938) 26 Cal.App.2d 183, 185;
Note, The California Public Records Act: The Public's Right of Access to Governmental
Information (1976) 7 Pacific L.J. 105, 121-125; see also American Civil Liberties Union
Foundation v. Deukmejian, supra, 32 Cal.3d at pp. 446-447, fn. 6.)

              Here the motor carriers must furnish certain information in order to obtain a
license to transport hazardous materials; this information is also being given by other
carriers on a voluntary basis. The remaining information is being gathered by the CHP
with respect to accidents, citations, safety compliance ratings and spill data, none of
which requires confidentiality in order to be procured. We thus conclude that a court
would agree with the CHP that Evidence Code section 1040 is inapplicable to these
records.

              2.     Evidence Code section 1060

               Evidence Code section 1060 provides a privilege against the disclosure of a
"trade secret" where "the allowance of the privilege will not tend to conceal fraud or
otherwise work injustice." Under the statute the owner of the secret must claim the
privilege in order to protect another from disclosing it.

              Much of the information being gathered by the CHP from the motor
carriers involves their individual business affairs—type of cargo, inventory of vehicles,

                                              8


                                                                                       85-903


number of employees, fleet miles operated, and terminal safety compliance ratings. Does
any of this information constitute a trade secret exempt from disclosure under Evidence
Code section 1060?

              In Uribe v. Howie, supra, 19 Cal.App.3d 194, the Court of Appeal
examined the trade secrets exemption with respect to pesticide spray reports in the
possession of a county agricultural commissioner. It applied the definition of trade
secrets found in the Restatement of Torts:

               "'A trade secret may consist of any formula, pattern, device or
       compilation of information which is used in one's business, and which gives
       him an opportunity to obtain an advantage over competitors who do not
       know or use it. It may be a formula for a chemical compound, a process of
       manufacturing, treating or preserving materials, a pattern for a machine or
       other device, or a list of customers. It differs from other secret information
       in a business (see § 759) in that it is not simply information as to single or
       ephemeral events in the conduct of the business, as, for example, the
       amount or other terms of a secret bid for a contract or the salary of certain
       employees, or the security investments made or contemplated, or the date
       fixed for the announcement of a new policy or for bringing out a new
       model or the like. A trade secret is a process or device for continuous use
       in the operation of the business. Generally it relates to the production of
       goods, as, for example, a machine or formula for the production of an
       article. It may, however, relate to the sale of goods or to other operations in
       the business, such as a code for determining discounts, rebates or other
       concessions in a price list or catalogue, or a list of specialized customers, or
       a method of bookkeeping or other office management.'" (Id. at p. 207.)6

        The subject matter of a trade secret necessarily must not be a matter "'of public
knowledge or of general knowledge in an industry.'" (Ibid.) The court concluded in
Uribe that the information in the reports could be obtained "by a number of people
outside the pesticide application industry" and did not result from "any substantial
investment in research and development to be protected by a policy of nondisclosure."
(Id. at p. 209.)


   6
     A trade secret is also defined for various purposes in sections 6254.1, 6254.7, Health and
Safety Code section 25173, and Civil Code section 3426.1. The Uniform Trade Secrets Act
(Civ. Code, §§ 3426-3426.10) specifically provides that its enactment "does not affect the
disclosure of a record by a state or local agency under the California Public Records Act." (Civ.
Code, § 3426.7, subd. (c).)

                                               9

                                                                                          85-903


               The trade secrets exemption was also analyzed in San Gabriel Tribune v.
Superior Court, supra, 143 Cal.App.3d at pp. 775-778. The court found that corporate
financial data could be disclosed because, among other reasons, the corporation had
failed to present compelling proof of economic damage if disclosure were allowed.

              None of the information being obtained by the CHP appears to constitute a
trade secret as discussed in the Uribe and the San Gabriel Tribune cases. It is of a
general nature known to various persons both within and without the hazardous materials
transportation industry. We thus conclude that a court would agree with the CHP that
Evidence Code section 1060 is inapplicable to the motor carrier records.

             3.     Vehicle Code sections 16005, 20012

             Vehicle Code sections 16005 and 20012 require that certain specified
accident reports filed by persons involved in accidents be kept confidential unless the
person seeking access has a "proper interest."

              These confidentiality statutes are to encourage full and accurate accounts
and cover only the required reports where the interests of the reporting private parties
might otherwise be compromised. The facts of the accidents themselves are not
confidential. As stated by the Supreme Court in Davies v. Superior Court, supra, 36
Cal.App.3d at p. 299:

              "Since highway accidents are public occurrences, and are often the
      object of press reports, it seems unlikely that the legislative purpose was to
      keep confidential either the fact of the accident or information about its
      nature and causation. Nor is there any reason to protect the identity of the
      investigating officer since that information is also readily available from
      other sources. It seems probable, therefore, that the Legislature intended to
      protect the privacy of the reporting parties by keeping confidential their
      identities and information that might disclose identity."

In People v. Ansbro (1984) 153 Cal.App.3d 273, 277, the Court of Appeal concluded:

             "Vehicle Code sections 20008 through 20010 indicate that required
      reports are those filed by drivers and passengers of vehicles involved in
      accidents resulting in death or bodily injury, and by witnesses to such
      accidents. Hence, it is these reports which are privileged under Vehicle
      Code section 20012. Reports of accidents made by investigating officers
      are not so privileged. (Hodges v. Severns (1962) 201 Cal.App.2d 99, 106;
      Carroll v. Beavers (1954) 126 Cal.App.2d 828, 837.) It is important to

                                           10

                                                                                       85-903


       understand that it is the required reports which are covered by the
       confidential privileges in sections 20012 and 20013, and not the fact of the
       accidents themselves.       (State of California ex rel. Department of
       Transportation v. Superior Court (1980) 102 Cal.App.3d 25; Edgar v.
       Superior Court (1978) 84 Cal.App.3d 430.)"

            The accident information contained in item (12) is gathered firsthand by the
CHP investigating officers. We thus conclude that a court would agree with the CHP that
Vehicle Code sections 16005 and 20012 do not prohibit disclosure here.

              4.      Civil Code section 1798

               The Information Practices Act of 1977 (Civ. Code, §§ 1798-1798.76)
prohibits the release of certain "personal information" contained in the files of state
agencies under given circumstances.7 This statutory scheme, however, expressly
provides with respect to whether personal information should be disclosed to the public:
"This chapter shall not be deemed to supersede [the California Public Records Act]
except as to the provisions of Sections 1798.60 and 1798.70." (Civ. Code, § 1798.75.)

               Civil Code section 1798.60 states: "An individual's name and address may
not be distributed for commercial purposes, sold, or rented by an agency unless such
action is specifically authorized by law." Civil Code section 1798.70, on the other hand,
does not restrict disclosure but concerns the release of personal information to the subject
of the information notwithstanding "any exemption in Section 6254 or 6255 of the
Government Code."

              Accordingly, the motor carrier records of the CHP containing the names
and addresses of individuals may not be sold, rented, or distributed by the CHP for
financial gain, since the latter activities are not specifically authorized by the Legislature.
(See 64 Ops.Cal.Atty.Gen. 575, 587-588 (1981); 63 Ops.Cal.Atty.Gen. 46, 49-50
(1980).) No other provision of Civil Code section 1798 prohibits disclosure of the carrier
records by the CHP. We thus conclude that the CHP's determination in favor of
disclosure to the public under the requirements of the Act and Civil Code section 1798
would be upheld by a court.

   7
      The legislation also prohibits the storage of personal information, such as a person's home
telephone number, that is irrelevant or unnecessary to accomplish a statutory purpose. (Civ.
Code, § 1798.14.) Here, the information is being gathered by the CHP in order to perform its
statutory duties and responsibilities. (See Veh. Code, §§ 2453, 2502, 32000, 32001.) For
example, the emergency contact telephone numbers are necessary so that the CHP may identify
materials spilled at an accident and summon the appropriate emergency services.

                                               11

                                                                                         85-903


              D.     Section 6255

               Section 6255 provides an exemption from disclosure for a record "that on
the facts of the particular case the public interest served by not making the record public
clearly outweighs the public interest served by disclosure of the record."

              While section 6255 provides an independent basis for nondisclosure, many
of the same considerations are present in determining its applicability that are found in
applying the language of subdivisions (c), (f), and (k) of section 6254, as well as other
subdivisions of the latter statute. (See American Civil Liberties Union Foundation v.
Deukmejian, supra, 32 Cal.3d at pp. 447-454; Citizens for a Better Environment v.
Department of Food & Agriculture, supra, 171 Cal.App.3d at pp. 714-715; Braun v. City
of Taft, supra, 154 Cal.App.3d at p. 345; San Gabriel Tribune v. Superior Court, supra,
143 Cal.App.3d at p. 780; 64 Ops.Cal. Atty.Gen. 575, 584-587 (1981).). In particular, if
the balancing test under Evidence Code section 1040 does not favor disclosure, the test
for disclosure under section 6255 will generally not be met. (See American Civil
Liberties Foundation v. Deukmejian, supra, 32 Cal.3d at pp. 446-447, fn. 6; 53
Ops.Cal.Atty.Gen. 148, 148-149 (1970); Note, The California Public Records Act: The
Public's Right of Access to Governmental Information, supra, 7 Pacific L.J. at pp. 123-
125.)

              The factors considered in the cases where nondisclosure was authorized
under the section 6255 balancing test are not present here. (See American Civil Liberties
Union Foundation v. Deukmejian, supra, 32 Cal.3d at p. 453 [burden of segregating
exempt from nonexempt information]; Eskaton Monterey Hospital v. Myers (1982) 134
Cal.App.3d 788, 792- 793 [preventing violations of law].)

              The public's interest is indeed great regarding the disclosure of information
with respect to using and the qualifications for using public highways to transport
hazardous materials. We conclude that a court would agree with the CHP that its carrier
records are disclosable under the provisions of section 6255. (See Citizens for a Better
Environment v. Department of Food & Agriculture, supra, 171 Cal.App.3d at pp. 714-
715; Braun v. City of Taft, supra, 154 Cal.App.3d at p. 345; San Gabriel Tribune v.
Superior Court, supra, 143 Cal.App.3d at p. 780.)




                                            12


                                                                                    85-903


                                 II. THE CONSTITUTION



             The constitutional right to privacy8 requires analysis when considering
whether the state may disclose information to the general public which it has obtained
through official channels for governmental purposes. (See American Civil Liberties
Foundation v. Deukmejian, supra, 32 Cal.3d at pp. 449-450; 68 Ops.Cal.Atty.Gen. 73, 78
(1985); 67 Ops.Cal.Atty.Gen. 414, 419-421 (1984).)

              Section 1 of article 1 of the Constitution protects "people," not fictional
persons such as corporations. (Roberts v. Gulf Oil (1983) 147 Cal.App.3d 770-793.)
While a corporation has a general right to privacy under the United States Constitution, it
is not a "fundamental" right requiring the showing of a "compelling state interest" to be
overridden. (Id. at pp. 784-797.)

             In Braun v. City of Taft, supra, 154 Cal.App.3d at p. 347, the Court of
Appeal discussed at length the constitutional right to privacy:

              "We believe that the constitutional right to privacy must be balanced
       against the public's interest in its business in much the same way that the
       courts have sought accommodation of the reputational interests of the
       individual and the United States Constitution's First Amendment's
       protection of press freedoms. (See, e.g., New York Times Co. v. Sullivan
       (1964) 376 U.S. 254.) . . . .

              "The balancing test employed by the trial court in its determination
       that the records were not exempt under section 6254, subdivision (c)
       because they do not constitute an unwarranted invasion of privacy is the
       same one which should be utilized in weighing the right to privacy against
       the right of the public to oversee the actions of governmental employees.
       The trial court carefully considered the clash between the need for public
       disclosure of its business and the need of the individual to privacy when
       making its determination under section 6254, subdivision (c); no more is
       required under article 1, section 1, of the California Constitution."

             As with our analysis of subdivision (c) of section 6254, we agree with the
CHP that no violation of the constitutional right to privacy occurs by release of the CHP's
   8
     Section 1 of article 1 of the Constitution provides:
       "All people are by nature free and independent and have inalienable rights. Among these
are enjoying and defending life and liberty, acquiring, possessing, and protecting property, and
pursuing and obtaining safety, happiness, and privacy."

                                              13

                                                                                         85-903


records in question. The information concerns the use and qualifications for use of the


public highways. No reasonable expectation of privacy may be found where the 

information relates directly to a public activity pervasively regulated by the state due to


the potential for serious harm to members of the public. No "compelling state interest"


need be found here since the information relates to business relationships rather than to


intimate details of personal and family life. (See Roberts v. Gulf Oil Corp., supra, 147


Cal.App.3d at p. 797; People v. Elder (1976) 63 Cal.App.3d 731, 737-738; 60


Ops.Cal.Atty.Gen. 73, 78 (1985).) We thus conclude that a court would uphold the 

release of the carrier records by the CHP to the general public.



                                          *****




                                            14


                                                                                    85-903